MAINE SUPREME JUDICIAL COURT                                          Reporter of Decisions
Decision:   2016 ME 3
Docket:     Yor-15-323
Submitted
 On Briefs: December 17, 2015
Decided:    January 12, 2016

Panel:       SAUFLEY, C.J., and MEAD, GORMAN, JABAR, and HJELM, JJ.


                               CAROLYN H. DUMAS

                                          v.

                                  IAN D. MILOTTE

PER CURIAM

         [¶1] Ian D. Milotte appeals and Carolyn H. Dumas cross-appeals from a

child support order included in a judgment issued by the District Court (York,

Janelle, J.) establishing parental rights and responsibilities regarding their minor

child. The judgment did not include findings of fact and conclusions of law

supporting the applicable elements of the child support calculation. Milotte moved

for the court to issue findings and conclusions on those issues, and the court denied

Milotte’s motion. The denial of Milotte’s motion was erroneous because of the

requirements of Maine Rule of Civil Procedure 52(a). We therefore vacate that

portion of the judgment addressing child support and remand for further

proceedings.
2

                                      I. BACKGROUND

        [¶2]    Milotte and Dumas are the parents of a child born in 2012.                          In

December 2014, Dumas commenced this action for a determination of their

parental rights and responsibilities. A hearing on Dumas’s complaint and Milotte’s

counterclaim was held in April 2015.                 At the hearing, the parties presented

evidence bearing on parental rights and responsibilities, including the various

financial considerations necessary to determine their child support responsibilities.

See 19-A M.R.S. §§ 2001-2012 (2014).1 In this case, the considerations central to

calculating child support were the incomes both of the primary care provider

(Dumas) and of the non-primary care provider (Milotte) to determine the basic

support entitlement, see 19-A M.R.S. § 2006(1) (2014), and the cost of childcare,

see id. § 2006(3)(A). The parties contested each of those components of the child

support computation based on the following evidence.

        [¶3]    First, regarding Dumas’s income, the court was presented with

evidence that as a self-employed farrier, she worked 30 hours per week. She

testified that she chose not to work more “[b]ecause I’m a mother.” Her weekly

income was $600 for 48 weeks per year and $1,000 for the remaining four weeks.

She testified that she “always” takes a quarterly bonus but that there have been

    1
      Title 19-A M.R.S. §§ 2001 and 2006 have since been amended by P.L. 2015, ch. 186, §§ 2 and 3
(effective Oct. 15, 2015) (codified at 19-A M.R.S. §§ 2001, 2006 (2015)), but the changes do not affect
this appeal.
                                                                                  3

only two such payments: $5,333 for the last quarter of 2014, and $1,800 for the

first quarter of 2015. For 2014, she reported gross receipts of $40,000, but taxable

income of approximately $27,000 in part because she claimed a depreciation

expense of approximately $2,700 arising from her purchase of a horse trailer, and

deductible transportation expenses of nearly $9,000. She further testified that she

did not expect a change between her 2014 and 2015 income levels. The court

determined that Dumas’ annual income for child support purposes was $30,000 but

did not explain the basis for this determination.

      [¶4]   Second, as to Milotte’s income, the evidence showed that he is

employed as a medical marijuana cultivator.         The court was presented with

evidence that he worked 30 hours per week and, at the time of the hearing, earned

an hourly wage of $13.50, having recently received a raise from $11 per hour.

Milotte testified that he sets his work schedule based on his contact schedule with

the child. In his child support affidavit, see M.R. Civ. P. 108(a), he reported

annual income of $17,160. Again without explaining its reasoning, the court

determined that Milotte’s annual income was $25,000.

      [¶5] Third, the issue of the childcare expense was contested at the hearing.

Undisputed evidence established that the daily cost of childcare was $43. The

child had been attending daycare two days per week, and in their child support

affidavits, both parties quantified the weekly childcare expense to be $86. Dumas,
4

however, testified that the child’s best interest would be served if he attended

daycare five days per week, and Milotte’s position was that he should have contact

with the child during some of the time Dumas contended the child should spend at

daycare. In the worksheet accompanying the child support order, the court found

that the proper weekly amount of childcare was $215, which is equivalent to the

weekly cost of five days of attendance at daycare. The court, however, did not

explain its reasoning underlying its apparent determination that this was the

appropriate amount.

        [¶6] On the day after the hearing, the court issued a judgment that included

a child support order, which was accompanied by a child support worksheet

reflecting the parties’ income levels and childcare expense noted above. Applying

those figures to the child support tables,2 see 17 C.M.R. 10 144 351-15 to -33

(2014), the court ordered Milotte to pay weekly child support in the amount of

$173.25. Milotte filed a timely motion for findings of fact and conclusions of law

pursuant to M.R. Civ. P. 52(a), requesting that the court issue findings and

conclusions on the amount of both parties’ incomes and the amount of childcare




    2
     Neither party requested a deviation from the amount calculated pursuant to the child support table
and guidelines. See 19-A M.R.S. § 2007 (2015).
                                                                                                        5

expenses used to calculate his child support obligation. The court summarily

denied Milotte’s motion, and the parties’ appeals followed.3

                                         II. DISCUSSION

        [¶7] Maine Rule of Civil Procedure 52(a) is the vehicle available to a party

to obtain findings of fact and conclusions of law from the court when the decision

or judgment does not already provide an explanation of the court’s reasoning.

See Young v. Young, 2015 ME 89, ¶ 10, 120 A.3d 106.4 When a party properly

invokes Rule 52(a) and moves for the court to issue findings of fact and

conclusions of law, the court then “has a duty to make findings sufficient to inform

the parties of the reasoning underlying its conclusions and to provide for effective

appellate review.” Young, 2015 ME 89, ¶ 10, 120 A.3d 106 (quotation marks

omitted).

        [¶8] That is the case here. The worksheet associated with the court’s child

support order quantifies the amount of the parties’ respective incomes and the

weekly amount of childcare expenses. See 19-A M.R.S. § 2006(1), (3). In the

context of this action, those are the foundational data needed to calculate the

parties’ respective child support obligations.                     See 19-A M.R.S. § 2006;

   3
      Although the judgment comprehensively addressed the parties’ parental rights and responsibilities,
the only issues presented to us here relate to the child support order.
   4
     If a judgment or decision already contains findings of fact and conclusions of law on an issue, but a
party seeks additional findings and conclusions on that issue, then the party’s motion is governed by the
separate provisions of Rule 52(b). See Young v. Young, 2015 ME 89, ¶ 10 n.3, 120 A.3d 106.
6

17 C.M.R. 10 144 351-15 to -33 (2014) (child support tables). Without the benefit

of the court’s underlying findings and conclusions, however, it is impossible to

understand the reasons why the court determined Dumas’s income to be $30,000,

Milotte’s to be $25,000, and the proper level of the weekly childcare expense to be

$215. See Dargie v. Dargie, 2001 ME 127, ¶ 2, 778 A.2d 353.

        [¶9] To determine Dumas’s income, the court was presented with evidence

that raised a question of whether she was voluntarily underemployed,

see 19-A M.R.S. § 2001(5)(D) (2014) (“Gross income may include the difference

between the amount a party is earning and that party’s earning capacity when the

party voluntarily becomes or remains unemployed or underemployed . . . .”);

Sheikh v. Haji, 2011 ME 117, ¶ 16, 32 A.3d 1065;5 whether the two bonuses she

had received should be treated as part of her “regular gross income” used for child

support purposes, see 19-A M.R.S. § 2001(5)(A); and whether—and if so, to what

extent—the business-related expenses she declared in her tax returns, including an

expense for capital depreciation, should be recognized in calculating that income,

see § 2001(5)(C). To determine Milotte’s income, the court was asked to consider

evidence of a recent pay raise and Dumas’s claim that he was underemployed,

see id. § 2001(5)(D).       To determine childcare expenses, the parties presented

    5
      Dumas argues on appeal that she cannot be deemed to be underemployed because she is providing
care for a child younger than three years old. See 19-A M.R.S. § 2001(5)(D) (2014). At the time the
court issued the judgment, the child was two years old, but he turned three in July 2015.
                                                                                   7

conflicting positions on whether the child’s best interest would be served by

attending daycare five days per week, or a fewer number of days. The court’s

determination of this issue also interrelates with each party’s cross-contention that

the other is underemployed.

      [¶10] The evidence therefore allowed the court several analytical paths on

these issues. The judgment, however, does not explain the reasoning used by the

court to determine the amount of the parties’ incomes and the justification for the

amount of the childcare expense that is factored into the child support computation.

Accordingly, after Milotte filed a timely Rule 52(a) motion, the court was required

to provide findings of fact and conclusions of law on these issues, and the court

erred by denying the motion. We must therefore vacate that part of the judgment

addressing child support and remand the matter for issuance of findings of fact and

conclusions of law on the issues raised in Milotte’s motion.

      The entry is:

                      Portion of the judgment relating to child support
                      vacated. Remanded to the District Court for
                      further proceedings consistent with this opinion.
                      Judgment affirmed in all other respects.
8

On the briefs:

        Gregory J. Orso, Esq., Orso Law, P.A., York, for appellant Ian
        Milotte

        Ann E. Hastings, Esq., Ann E. Hastings Law Office, P.A.,
        Kennebunk, for cross-appellant Carolyn H. Dumas



York District Court docket number FM-2014-215
FOR CLERK REFERENCE ONLY